DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a final office action in response to the applicant’s arguments received 05/03/2022.
2.	Claims 1, 6, 8,13, 15 and 20   have been amended.	
3.	No new claim(s) has/have been added.
4.	Claims 1 – 20 are currently pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 20 have been considered,  however the Examiner respectfully disagrees with the applicant assertion for at least the reasons presented below:
 	With regards to pages and of the arguments presented the applicant states the reference of Mukherjee does not explicitly disclose the following limitation “…selecting and transmitting a Physical Random Access Channel (PRACH) preamble to the wireless station;” in other words the applicant states that the reference of Mukherjee does not perform the selecting and transmission of a PRACH preamble to the wireless station in the contention free RACH procedure, rather  the PRACH preamble is assigned to the mobile device by the wireless station. Taking a look at the applicant specification submitted on 08/31/2020,  ¶ 0018 and  figure 1, the wireless station is label 104 (that is the base station or eNB) the device (preamble of claim 1) is label 102 which is the UE. The reference of Mukherjee figure 2 depicts the UE (the device ) is in communication with the wireless station (eNB). Step 220 of figure 1 of Mukherjee clearly depicts that a preamble is selected by the  UE (the device) [in ¶ 0036 of Mukherjee states that the UE selects a preamble from group A or Group B, hence the selection is done by the UE in contention free mode]  and is sent to the eNB (wireless station), at step 230 the eNB does not perform the selection but echo back the selected preamble chosen by the UE in step 220.  Note in ¶ 0047 recited on page 8 – 9 of the arguments presented that a contention free RACH procedure is being argued, in which the base station is performing the selection of the preamble, however it is mentioned in ¶ 0047 the same first steps in the contention based procedure  are used hence the selection of the preamble is still being performed by the UE. In other words Mukherjee design a process in which the UE in contention free mode can select its preamble from a group of preambles, the group of preamble is indicated to the UE by the base station see ¶ 0035 - ¶ 0036. 
	The applicant argues the last line of claim 1, that is, none of the reference(s) discloses the following feature : “…terminating the RACH procedure before completing the RACH procedure.”.   However the examiner believes that the above assertion is not quite correct.  The entire RACH procedure is seen in figure 2 of Mukherjee, however in contention free procedure after receiving the RAR message, that is the second step in figure 2 , the other remaining steps in the RACH procedure are terminated (“…terminating the RACH procedure before completing the RACH procedure.”). ¶ 0047 clearly states that the procedure is terminated on receiving the RAR. In other words the RAR message is the second step of the entire procedure of figure 2 and before the entire procedure is completed,  the RACH procedure is terminated at the second step. In addition,  the 18th – 19th pages  with regards to  the reference of Zheng as presented in the last non final (see sixth page) , was used to reinforce the idea that parameter(s) can be extracted at message 2 and in doing so the remaining RACH steps are terminated ( the flow of the subsequent random access is stopped), even though the selection step discussed above is not disclosed in the reference of Zheng (argument set forth by the applicant representative), at least msg 1 and msg2 is part of the random access procedure which is initiated and must involve a preamble. Subsequently stopping the entire procedure at the second message to extract important parameters is the salient feature of the applicant claimed invention, incorporating this idea into the combination of Kumar and Mukherjee would have been obvious to one having ordinary skill in the art. In other words the reference of Kumar in view of Mukherjee stills covers the entire scope of amended claim 1. Zheng is used at the end of the rejection of claim 1 to reinforce the idea of Mukherjee that the RACH procedure can be terminated in the second step, that is, before completing the RACH procedure whereby pertinent information is being extracted.  So for at least the reason(s) and justification presented above the recent set of claims stand rejected.         Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    

Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1 – 5, 8 – 12 and 15 - 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2018/0324552 A1) in view of Mukherjee et al. (US 2013/0301541 A1).
  	Regarding claim 1,  Kumar discloses: A device (figure 2, label 100 and figure 6) comprising:
an interface to communicate with wireless stations in a network; (¶ 0061, figure 6 label 835, UE is able to communicate with multiple eNBs (multiple wireless stations) via the given interface);
 a processor (¶ 0004 and figure 6, label 812 as described in ¶ 0060)  configured to: perform a partial Random Access Chanel (RACH) procedure for each wireless station of a plurality of wireless stations, wherein the partial RACH procedure for each wireless station of the plurality of wireless stations (¶ 0044, this is a partial RACH procedure since the UE communicates with three or more base stations and receives only the random access response message, the entire 4 step process of the RACH procedure indicated in fig 6 of the applicant drawings are not needed since the TA is only required to perform trilateration as seen in ¶ 0048) includes: 
starting a RACH procedure; (¶ 0044, RACH procedure)
 receiving a Random Access Response (RAR) message from the wireless station; (¶ 0044, random access response message is received from the base stations) extracting a parameter value from the RAR message; storing the extracted parameter value [¶ 0044, Timing advance command is received in the random access response frame. ¶ 0075: The mobile device is able to obtain and store (implied)  the TA  value since it has to use these timing advance values to compute the location of the mobile device].
Kumar does not disclose: selecting and transmitting a Physical Random Access Channel (PRACH) preamble to the wireless station; and  the applicant definition of a partial Random Access Channel procedure which is given by the limitation:  terminating the RACH procedure before completing the RACH procedure. In other words the extracting and storing steps have to be done first and followed by the limitation of terminating the RACH procedure before completing the RACH procedure. Such difference as stated above is seen in the reference of Mukherjee : Step 220 of figure 1 of Mukherjee clearly depicts that a preamble is selected by the  UE (the device) in contention free mode [it is clearly stated in ¶ 0036 of Mukherjee that the UE selects a preamble from group A or Group B, hence the selection is done by the UE]  and is sent to the eNB (wireless station), at step 230 the eNB does not perform the selection but echo back the selected preamble chosen by the UE in step 220.  It is mentioned in ¶ 0047 the same first steps in the contention based procedure  are used hence the selection of the preamble is still being performed by the UE. In other words Mukherjee design a process in which the UE in contention free mode can select its preamble from a group of preambles, the group of preamble is indicated to the UE by the base station see ¶ 0035 - ¶ 0036. ].Next taking a look at figure 2 and ¶ 0047, once the RAR message 230 is received , the RACH procedure is terminated. Figure 2, after receiving message 230 (RAR), the remaining steps 240,250,260,270 are all terminated (part of the RACH procedure) . Note that in the message 230 (RAR) in figure 2 there is a timing alignment parameter (¶ 0039) present, and as seen clearly in figure 10 is present the timing advance parameter label 1016. It is implied that this value must be extracted and stored (such assertion is seen in supporting reference of Jiang et al. (US 8,983,517), column 14 lines  21 – 22, also ¶ 0128 of Yoon et al. (US 2021/0136713)) at the UE since the UE needs to use this value to perform adjustment in its uplink transmission. [The concept of the partial PRACH procedure is also seen in ¶ 0204 of CHO et al. (US 2014/0226621 A1), it is well known that the RAR carries the TA for the UE to extract and  use see ¶ 0118, ¶ 0190 - ¶0192].
NOTE TO APPLICANT:
In the reference of Zheng et al. (CN 103687001 B, a translated markup copy was  included in the last office action for the applicant consideration), the 18th  and 19th page,  steps 303- 304 and step 405 - 406 respectively discloses  and clearly states after receiving msg2  (also refer to as the RAR message in the PRACH process), the flow of the subsequent random access is stopped. The TA value is extracted from msg2  (also refer to as the RAR message in the PRACH process) and stored. As a result this reference cover every aspect of the independent claims. Note in step 305 and 407, multiple base station TA are obtained by the UE and stored, hence terminating all the subsequent random access step after receiving the RAR message for each base station. [at least msg 1 and msg2 is part of the random access procedure which is initiated and must involve a preamble. Subsequently stopping the entire procedure at the second message to extract important parameters is the salient feature of the applicant claimed invention, incorporating this idea into the combination of Kumar and Mukherjee would have been obvious to one having ordinary skill in the art].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar’s system in view of Mukherjee. The motivation for making the above modification would have been for the UE to avoid collision and hence avoid the need for contention resolution, thereby reducing the latency of the scheduling request [¶ 0046 of Mukherjee].
NOTE: 
 	The examiner notes that the entire PRACH process in the references of Mukherjee deals with a single base station and a UE,   the primary reference deals with simultaneous PRACH communication with a single UE and multiple base station. Applying the concept of partial PRACH of Mukherjee to all base station in the primary reference  would have been obvious to a person having ordinary skill in the art (PHOSITA). To better reinforces the idea that a single UE can perform all PRACH steps that was not present in the primary reference simultaneously with multiple base station see figure 12 of Ji et al.(US 2016/0192278 A1).  

 	Claims 8 and 15 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1. Such element as a non-transitory computer readable medium is seen in ¶ 0060 of the primary reference.

Regarding claim 2, Kumar further discloses: The device of claim 1, wherein the extracted parameter value includes: a value of a Timing Advance parameter in the RAR message.  (¶ 0024 and ¶ 0044).

NOTE TO APPLICANT:
In the reference of Zheng et al. (CN 103687001 B, a translated markup copy was  included in the last  office action for the applicant consideration), the 18th  and 19th page,  steps 303- 304 and step 405 - 406 respectively discloses  and clearly states after receiving msg2  (also refer to as the RAR message in the PRACH process), the flow of the subsequent random access is stopped. The TA value is extracted from msg2  (also refer to as the RAR message in the PRACH process) and stored. As a result this reference cover every aspect of the independent claims. Note in step 305 and 407, multiple base station TA are obtained by the UE and stored, hence terminating all the subsequent random access step after receiving the RAR message for each base station.

Claims 9 and 16  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 2.

Regarding claim 3, Kumar further discloses: The device of claim 1, wherein the processor is further configured to: determine a location of the device based on the extracted parameter values from performing, for each of the plurality of wireless stations, the partial RACH procedure. . [¶ 0024, in obtaining the timing advance parameters from each base station via the random access response (¶ 0044), will enable trilateration to a unique location estimate, note  in ¶ 0044 RACH procedure is done for each base station (multiple wireless station) in order to obtain the timing advance for each base station via the RAR message.  The applicant uses the word multilateration which uses multiple base station , however as seen in ¶ 0044 three or more base station can be used at the same time see also figure 2. Trilateration is  multilateration since Kumar is using 3 or more  base stations (¶ 0025) ]. [see also the abstract of  Zheng et al. (CN 103687001 B, a translated markup copy is included in this office action for the applicant consideration)].

 	Claims 10 and 17 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 3.

	Regarding claim 4, Kumar further discloses: 4. The device of claim 3, wherein when the processor determines the location, the processor is configured to: apply multilateration based on the extracted parameter values. [¶ 0024, in obtaining the timing advance parameters from each base station via the random access response (¶ 0044), will enable trilateration to a unique location estimate, note  in ¶ 0044 RACH procedure is done for each base station (multiple wireless station) in order to obtain the timing advance for each base station via the RAR message.  The applicant uses the word multilateration which uses multiple base station , however as seen in ¶ 0044 three or more base station can be used at the same time see also figure 2. In other words trilateration is  multilateration since Kumar is using 3 or more  base stations (¶ 0025) ]. 

 	Claims 11 and 18 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 4.

 	Regarding claim 5, Kumar further discloses: The device of claim 4, wherein when the processor applies multilateration, the processor is configured to: determine a distance from the device to each of the plurality of wireless stations. (¶ 0024 - ¶ 0025, figure 2, the distance from the UE to the base stating can be determined in view of the timing advance, see also ¶ 0036, the location of the UE relative to the base stations can be determined hence the distance can be compute. See ¶ 0041 for trilateration ). [see page 16 of  Zheng et al. (CN 103687001 B, a translated markup copy is included in this office action for the applicant consideration)].

	Claims 12 and 19 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 5.

2.	Claims  6,  13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2018/0324552 A1) in view of Mukherjee et al. (US 2013/0301541 A1)  and Ishii(US 2018/0317263 A1).
	Regarding claim 6, Kumar in view of Mukherjee discloses: The device of claim 1 (see rejected claim 1).
	Kumar in view of Mukherjee does not disclose: wherein starting the RACH procedure includes: detecting a broadcast signal from the wireless station; 
	In the same field of endeavor Ishii discloses: wherein starting the RACH procedure includes: detecting a broadcast signal from the wireless station; [see figure 2A, step 2A-1 and 2A-3, see ¶ 0059 for description of the broadcast being sent first followed by a preamble transmission in the PRACH process].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar’s system in view of Mukherjee and Ishii. The motivation for making the above modification would have been to initiate a PRACH process in wireless communication [¶ 0002 of Ishii].
	Claims 13 and 20 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 6.

3.	Claims  7 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2018/0324552 A1) in view of Mukherjee et al. (US 2013/0301541 A1) and Jang et al. (US 2012/0257569 A1).
	Claim 7, Kumar in view of Mukherjee discloses: The device of claim 1 (see rejected claim 1). 
 	Kumar in view of Mukherjee does not disclose:  verifying the extracted value by using measurements from other wireless stations.
 	Jang discloses:  verifying the extracted value by using measurements from other wireless stations. [¶ 0074, the base stations are placed in groups (interpreted as other wireless stations) and are assigned a TAG identifier, when the UE receives the TA via the RAR per TAG, the TA information of TAG ID has to be validated to make sure which group the TA is going to be applied for the adjustment for UL transmission]. 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar’s system in view of Mukherjee and Jang. The motivation for making the above modification would have been to adjust the uplink transmission timings of the cells belonging to the TAG identified by the TAG ID  [see ¶ 0074 of Jang].

Claim 14 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 7.

NOTE TO APPLICANT:
The reference of Zheng et al. (CN 103687001 B, a translated markup copy was included in the last  office action for the applicant consideration) discloses in steps 304-305 and 406-407,  that the adjacent cells are determined in which the Random access is to be perform by the use of the EGCI (identification of the base stations), the TA is obtained and verify in view of the adjacent base station measurements whereby the set of chosen ECGI,TA etc. are then stored.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/           Primary Examiner, Art Unit 2463